Order filed, January 17, 2013.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-12-00799-CR
                                  ____________

                    JAIME HERNANDEZ VIDAL, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                    On Appeal from the 209th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1160815


                                      ORDER
      Appellant filed a notice of appeal on August 31, 2012. In this appeal,
appellant is represented by retained counsel, George O. Jacobs. The clerk’s record
was filed December 27, 2012, and it contains the trial court’s order finding that
appellant is not indigent and is required to pay the costs of his appeal. No
reporter’s record has been filed. Jennifer Slessinger, the court reporter for this case,
informed this court that appellant had not made payment arrangements for
preparation of the reporter’s record. The clerk of this court notified appellant that
we would consider and decide those issues that do not require a reporter’s record
unless, within 15 days of the notice, appellant provided this court with proof of
payment for the record. See Tex. R. App. P. 37.3(c). Appellant filed no response.

      Accordingly, we issue the following order:
       We ORDER appellant’s retained counsel, George O. Jacobs, to file a brief
in this appeal on or before February 19, 2013. If counsel does not timely file the
brief as ordered, the court will consider appropriate action, including abating the
appeal for a hearing in the trial court. See Tex. R. App. P. 38.8(b)(2).



                                 PER CURIAM




                                        2